    Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 1 of 55




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

                                                                )
In re:                                                          )    Chapter 11
                                                                )
                                                                )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al.,1                       )
                                                                     (Joint Administration Requested)
                                                                )
                                        Debtors.                )
                                                                )

     DECLARATION OF NICHOLAS GROSSI, MANAGING DIRECTOR AT
       ALVAREZ & MARSAL NORTH AMERICA, LLC IN SUPPORT OF
           CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

          I, Nicholas Grossi, pursuant to section 1746 of title 28 of the United States Code,

hereby declare that the following is true to the best of my knowledge, information, and

belief:

                 1.      I am a Managing Director at Alvarez & Marsal North America, LLC

(“A&M”). I have been a Managing Director at A&M since 2018, and I have been

responsible for providing restructuring and reorganization services for companies, their

creditors, and other stakeholders across a variety of industries, including offshore drilling

services. My experience involves representing clients in various stages of the restructuring




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore
    International Limited (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General
    Company (0474), Diamond Offshore Company (3301), Diamond Offshore Drilling (UK) Limited
    (1866), Diamond Offshore Services Company (3352), Diamond Offshore Limited (4648), Diamond Rig
    Investments Limited (7975), Diamond Offshore Development Company (9626), Diamond Offshore
    Management Company (0049), Diamond Offshore (Brazil) L.L.C. (9572), Diamond Offshore Holding,
    L.L.C. (4624), Arethusa Off-Shore Company (5319), Diamond Foreign Asset Company (1496). The
    Debtors’ primary headquarters and mailing address is 15415 Katy Freeway, Houston, TX 77094.
      Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 2 of 55



process for over fourteen years. I received my B.A. in management from Purdue

University and an MBA from DePaul University.

                   2.        I submit this declaration (this “Declaration”) in support of the

petitions (the “Petitions” and the cases, the “Chapter 11 Cases”) for relief under title 11 of

the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), filed on

April 26, 2020          (the “Petition   Date”)     by     the    above-captioned     debtors   and

debtors-in-possession (the “Debtors” and together with their non-Debtor affiliates,

the “Company”), and the Debtors’ related requests for initial relief in the form of motions

and applications (the “First Day Motions”), as well as to assist the Court and parties-in-

interest in understanding the circumstances that resulted in these Chapter 11 Cases. I

understand that the Debtors are also submitting the Declaration of Marc Edwards,

President and Chief Executive Officer of Diamond Offshore Drilling, Inc., in Support of

Chapter 11          Petitions     and First       Day    Motions      (the “Edwards   Declaration”)

contemporaneously herewith.

                   3.        The Debtors retained A&M to assist with preparing for a potential

Chapter 11 filing, and to advise with respect to the Debtors’ restructuring and contingency

planning, on March 29, 2020. 2 Since A&M’s retention, I have supervised and worked

closely with the team of A&M professionals that has been helping the Debtors prepare the

First Day Motions, complete their cash forecasting and related analyses, compile the

diligence necessary to draft the First Day Motions, and otherwise prepare for these

Chapter 11 Cases. I have reviewed each of the First Day Motions and any exhibits related




2
    A&M was engaged by the Debtors in various other capacities since August 2016.


                                                    2
     Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 3 of 55



thereto. I am familiar with the contents of the First Day Motions and the facts set forth

therein, all of which I incorporate into my Declaration as if set forth in full herein.

                 4.    During the course of my engagement by the Debtors, I have become

familiar with the Debtors’ day-to-day operations, business and financial affairs, and books

and records. Except as otherwise indicated, all facts set forth in this Declaration are based

upon my personal knowledge, information supplied to me by other members of the A&M

professionals engaged on this matter, the Debtors’ management and other professionals

and advisors, or learned from my review of relevant documents or upon my opinion based

upon my experience and knowledge of the Debtors’ industry, operations, and financial

conditions. If called to testify, I could and would testify competently as to the facts set

forth herein. I am authorized to submit this Declaration.

                 5.    Each Debtor has assets, property, or other interests located in the

United States including: (a) owning equity interests in United States-incorporated entities,

(b) owning a bank account with a positive cash balance at a United States-based financial

institution, (c) maintaining certain residual interests, including retainer amounts paid to

United States-based professionals, (d) being party to contracts governed by law in the

United States, and (e) owning certain other assets, property, or interests located in the

United States.

I.      Introduction

                 6.    To ensure a smooth transition into Chapter 11, limit the operational

disruption of these Chapter 11 Cases, and to facilitate a successful exit from Chapter 11,

the Debtors filed the First Day Motions. For the reasons described below, the relief sought




                                               3
    Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 4 of 55



in each of the First Day Motions is in the best interests of the Debtors’ estates, their

creditors, and all other parties-in-interest.

                7.      The Debtors do not intend for these Chapter 11 Cases to impair their

relationships with customers, trade vendors, or employees. As described in the Edwards

Declaration, the Debtors’ operations and employee base span the globe. As a result, the

Debtors’ customers, vendors, contract counterparties, and employees, especially those

located outside of the United States, likely may not understand the effect of the Chapter 11

process on the Debtors’ business. It is important for the Debtors to secure first day relief

that will allow them to continue to satisfy their employee and operational obligations in the

ordinary course, thereby avoiding unnecessary or misplaced employee and customer

attrition.

                8.      Moreover, operating in the offshore space means the Debtors

conduct business in multiple jurisdictions across the globe and are subject to complicated

operational and regulatory requirements of each. Any restriction on the Debtors’ ability to

operate in the ordinary course could negatively affect the Debtors’ business, these

Chapter 11 Cases, and the value of the Debtors’ estates. The First Day Motions are

narrowly tailored to avoid any such disruption.

                9.      For these reasons, the relief requested in the First Day Motions is in

the best interests of the Debtors, their creditors and all other parties-in-interest. The First

Day Motions seek to allow the Debtors to perform and meet those obligations necessary to

fulfill their duties as debtors-in-possession. I believe that the relief sought in each First

Day Motion: (a) is necessary to enable the Debtors to operate in Chapter 11 with minimum

disruption or loss of productivity or value, (b) constitutes a critical element in achieving a




                                                4
      Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 5 of 55



successful restructuring of the Debtors’ operations and balance sheet, (c) best serves the

Debtors’ estates and creditors’ interests, and (d) is, in those instances where the relief seeks

immediate payment of prepetition amounts, necessary to avoid immediate and irreparable

harm. A description of the relief requested in and the facts supporting each of the First

Day Motions follows in Section III below. 3

II.       Intercompany Transactions Analysis

                   10.      In connection with its diligence of the Company and preparation for

these Chapter 11 Cases, A&M has been conducting a forensic analysis of the Company’s

intercompany transactions.           As described further in Section III below, the Company

engages in numerous intercompany transactions in the ordinary course of business. The

Debtors therefore asked A&M to analyze with granularity all intercompany transactions

down to the sub-ledger level, and as far back as records reasonably permit. The purpose

of A&M’s forensic accounting investigation is to fully vet the genesis of the intercompany

balances, and to determine, based on an application of appropriate legal standards, the

extent to which intercompany transfers constitute allowable claims by and among the

various legal entities comprising the Company corporate group.

                   11.      Illustrative factors A&M will consider as part of its analysis include

(a) the existence of documentation supporting the transfers, (b) the economic terms

governing the transfers (e.g., interest charged, repayment terms, etc.), (c) the expectation

of repayment, and (d) whether balances between corporate entities reflect trade and

operational functions.          Applying these standards and other considerations, and in

consultation with Paul, Weiss, A&M will assess the enforceability of intercompany


3
      Capitalized terms used but not defined in any section relating to a particular First Day Motion have the
      meaning ascribed to them in the applicable First Day Motion.


                                                      5
    Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 6 of 55



transfers and the extent to which they would be enforceable claims in these Chapter 11

Cases.

                    12.      The results of A&M’s forensic investigation will provide the factual

predicate for a sound recovery model that will inform distributable enterprise value

scenarios in these Chapter 11 Cases. If I had to testify or the need for expert testimony

arises regarding the Company’s intercompany transfers in connection with confirmation of

a Chapter 11 plan or otherwise, an appropriate witness at A&M would be competent and

prepared to provide such expert testimony. A&M’s investigation is advanced.

III.       Relief Sought in the Debtors’ Administrative First Day Motions 4

           A.       Debtors’ Emergency Motion for the entry of an Order (I) Directing
                    Joint Administration of Related Chapter 11 Cases; and (II) Granting
                    Related Relief (the “Joint Administration Motion”)

                    13.      Pursuant to the Joint Administration Motion, the Debtors request

entry of an order (I) directing the joint administration and consolidation of the Chapter 11

Cases for procedural purposes only; and (II) granting related relief. Given the integrated

nature of the Debtors’ operations, joint administration of these Chapter 11 Cases will

provide significant administrative convenience without harming the substantive rights of

any party in interest. The Debtors are “affiliates” as defined in section 101(2) of the

Bankruptcy Code.

                    14.      The Debtors also request a waiver of the requirements imposed by

section 342(c)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n). The use of the

proposed simplified caption without full tax identification numbers and previous names

will ensure a uniformity of pleading identification. Such information is listed on each


4
       Capitalized terms used herein but not otherwise defined in this section shall have the meanings ascribed
       to them in the relevant motion.


                                                       6
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 7 of 55



Debtor’s petition which are publicly available. I believe that joint administration and a

waiver of the requirements imposed by section 342(c)(1) of the Bankruptcy Code and

Bankruptcy Rule 2002(n) will promote the fair and efficient administration of the

Chapter 11 Cases.

                15.      For these reasons, the relief requested in the Joint Administration

Motion is in the best interests of the Debtors, their creditors and all other parties-in-interest.

        B.      Debtors’ Emergency Motion Seeking Entry of an Order (I) Extending
                Time to File Schedules of (A) Assets and Liabilities, (B) Current Income
                and Expenditures, (C) Executory Contracts and Unexpired Leases,
                (D) Statements of Financial Affairs, and (E) Rule 2015.3 Financial
                Reports; and (II) Granting Related Relief (the “Schedules and
                Statements Extension Motion”)

                16.      Pursuant to the Schedules and Statements Extension Motion, the

Debtors request entry of an order: (I) extending the deadline by which the Debtors will file

(a) their schedules of assets and liabilities, schedules of current income and expenditures,

schedules of executory contracts and unexpired leases, and statements of financial affairs

(collectively, the “Schedules and Statements”) to June 9, 2020, without prejudice to the

Debtors’ ability to request additional extensions for cause, (b) extending the deadline by

which the Debtors must file their initial reports of financial information with respect to

entities in which the Debtors hold a controlling or substantial interest as set forth in

Rule 2015.3 of the Federal Rules of Bankruptcy Procedure (the “2015.3 Reports”) to and

including the later of (i) the meeting of creditors to be held pursuant to section 341 of the

Bankruptcy Code (defined below) (the “341 Meeting”) and (ii) June 1, 2020, in each case

without prejudice to the Debtors’ ability to request additional extensions for cause; and

(II) granting related relief.




                                                7
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 8 of 55



               17.    To prepare their Schedules and Statements, the Debtors will have to

compile information from books, records, and documents relating to thousands of claims,

assets, and contracts from each Debtor entity. Additionally, because numerous invoices

related to prepetition goods and services have not yet been received and entered into the

Debtors’ accounting system, the Debtors may not have access to all of the information

required to prepare the Schedules and Statements as of the initial deadline, and in some

cases, such information may take 30 days or more to be fully reflected in the Debtors’

books and records.

               18.    The Debtors have books and records located at various locations

throughout the United States, Europe, Asia, and Australia. Information must be gathered

from many, if not all, of these locations. Given the size and complexity of the Debtors’

business and financial affairs and the critical matters that the Debtors’ management and

professionals were required to address prior to the commencement of these Chapter 11

Cases, the Debtors are not able to complete the Schedules and Statements in the fourteen

(14) days provided by Bankruptcy Rule 1007(c).

               19.    Notably, in the days leading up to the Petition Date, the Debtors’

management, key personnel, and professionals have diligently prepared for the filing. The

attention of the Debtors’ key personnel must remain focused on operational and Chapter 11

compliance issues at the outset of these Chapter 11 Cases, which will facilitate and enable

a smooth transition into Chapter 11 and preserve value for the Debtors’ estates, creditors,

and other parties-in-interest.     An extension will not harm creditors or other

parties-in-interest because, even under the extended deadline, the Debtors will file the




                                            8
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 9 of 55



Schedules and Statements in advance of any deadline for filing proofs of claim in these

Chapter 11 Cases.

                20.     Cause also exists to extend the deadline for filing the 2015.3 Reports

as requested in the Schedules and Statements Extension Motion based on (a) the size,

complexity, and geographic scope of the Debtors’ business; and (b) the substantial burdens

imposed by compliance with Bankruptcy Rule 2015.3 in the early days of these Chapter 11

Cases. Extending the deadline to file the initial 2015.3 Reports will enable the Debtors to

work with their financial advisors and the U.S. Trustee to determine the appropriate nature

and scope of the reports and any proposed modifications to the reporting requirements

established by Bankruptcy Rule 2015.3.

                21.     For these reasons, the relief requested in the Schedules and

Statements Extension Motion is in the best interests of the Debtors, their creditors and all

other parties-in-interest.

        C.      Debtors Emergency Motion for Entry of an Order (I) Authorizing the
                Debtors to (A) File a Consolidated List of Creditors, (B) To File a
                Consolidated List Of the 50 Largest Unsecured Creditors, and (C) to
                Redact Certain Personal Identification Information; (II) Approving
                the Form and Manner of Notifying Creditors of the Commencement of
                these Chapter 11 Cases; (III) Waiving the Requirement to File a List of
                Equity Security Holders; and (IV) Granting Related Relief
                (the “Matrix Motion”)

                22.     Pursuant to the Matrix Motion, the Debtors seek entry of an order:

(I) authorizing the Debtors to (A) file a consolidated creditor matrix in lieu of submitting

separate mailing matrices, (B) file a consolidated list of their 50 largest unsecured creditors,

and (C) redact certain personal identification information; (II) approving the form and

manner of notifying creditors of commencement of the Chapter 11 Cases and the

scheduling of the meeting of creditors under section 341 of the Bankruptcy Code



                                               9
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 10 of 55



(if necessary); (III) waiving the requirement to file a list of equity security holders; and

(IV) granting related relief.

                23.     Although the list of creditors usually is filed on a debtor-by-debtor

basis, the Complex Case Procedures allow affiliated debtors in complex Chapter 11 Cases

to file a consolidated creditor matrix. Here, the preparation of separate lists of creditors

for each Debtor would be expensive, time consuming, administratively burdensome and of

little incremental benefit. Further, because a large number of creditors may be shared

amongst the Debtors, the Debtors request authority to file a single, consolidated list of their

50 largest general unsecured creditors (the “Top 50 List”). The Top 50 List will help

alleviate administrative burdens, costs, and the possibility of duplicative service.

                24.     Cause also exists to authorize the Debtors to redact address

information of the Debtors’ current and former employees, the Debtors’ current and former

directors, and the Debtors’ individual creditors, to the extent applicable, from the Creditor

Matrix because such information could be used to perpetrate identity theft or unlawful

injury to an individual, jeopardize essential commercial relationships with the Debtors’

customer base, and may result in civil liability or significant financial penalties under

applicable data privacy laws governing the use of information outside the United States.

                25.     The requirements to file a list of, and to provide notice directly to,

equity holders should be modified as to the Debtors in these Chapter 11 Cases. Diamond

Offshore Drilling, Inc. (“Diamond Offshore Drilling”) is a publicly traded company with

approximately 138 million common shares outstanding. Diamond Offshore Drilling does not

maintain a list of its equity security holders and, therefore, must obtain the names and addresses

of its shareholders from a securities agent. Preparing and submitting such a list with last known

addresses for each such equity security holder and sending notices to all such parties will be


                                               10
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 11 of 55



expensive and time consuming. In lieu of filing a list of, and providing notice directly to,

equity holders of Diamond Offshore Drilling, the Debtors intend to file an 8-K with the U.S.

Securities and Exchange Commission on or about April 27, 2020, which will notify equity

holders of Diamond Offshore Drilling regarding the commencement of these cases and provide

a link to the website relating to the Chapter 11 Cases set up by the Debtors’ claims agent.

                26.     Additionally, through Prime Clerk LLC (“Prime Clerk”), the

Debtors’ proposed claims, noticing, solicitation, and administrative agent, the Debtors

propose to serve the Notice of Commencement, on all parties listed on the Creditor Matrix

to advise them of the meeting of creditors under section 341 of the Bankruptcy Code.

Service of the single Notice of Commencement on the Creditor Matrix will not only avoid

confusion among creditors, but will prevent the Debtors’ estates from incurring

unnecessary costs associated with serving multiple notices to the parties listed on the

Debtors’ voluminous Creditor Matrix.

                27.     For these reasons, the relief requested in the Matrix Motion is in the

best interests of the Debtors, their creditors and all other parties-in-interest

IV.     Relief Sought in the Debtors’ Operational First Day Motions

        A.      Debtors’ Emergency Motion for Entry of Interim and Final Orders
                (I) Authorizing the Debtors to (A) Continue to Operate their Cash
                Management System and Maintain Existing Bank Accounts and
                (B) Continue to Perform Intercompany Transactions, and
                (II) Granting Related Relief (the “Cash Management Motion”)

                28.     Pursuant to the Cash Management Motion, the Debtors seek entry

of interim and final orders (I) authorizing use of the Debtors’ (A) existing Cash

Management System, and authorizing and directing banks and financial institutions to

honor and process checks and transfers, (B) authorizing continued use and satisfaction of




                                               11
    Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 12 of 55



Intercompany Transactions, and authorizing the Debtors to use existing Bank Accounts

and existing Business Forms; and (II) granting related relief.

                 29.     As of the Petition Date, the Debtors have approximately

$434.9 million of unrestricted cash (the “Unrestricted Cash”) which they intend to use to

fund their operations in the ordinary course of business and the costs of these Chapter 11

Cases in accordance with the 13-week cash flow forecast attached as Exhibit A to the Cash

Management Motion (the “Budget”).                The Debtors’ continued use of their Cash

Management System is critical to the uninterrupted operation of their business and their

seamless transition to operating as debtors-in-possession in these Chapter 11 Cases.

Absent approval of the requested relief, the Debtors will be unable to efficiently fund

operations and the administrative costs of these cases, to the detriment of all stakeholders.

                 30.     The Cash Management System.                    In the ordinary course of

business, the Debtors (collectively, with certain of their non-Debtor affiliates and

subsidiaries, the “Company” and each a “Company Entity”) 5 operate an integrated cash

management system to ensure the efficient operation of their global business

(the “Cash Management System”).               The Cash Management System consists of

approximately 99 bank accounts (the “Bank Accounts”) with 21 banks (the “Banks”),

located in 22 jurisdictions, and denominated in 19 different currencies.

                 31.     The Cash Management System allows the Debtors to efficiently

collect, transfer, and disburse funds generated through their drilling operations and to

conduct accurate cash monitoring, forecasting, and reporting. The Debtors use the Cash

Management System to ensure adequate cash availability for each Company Entity and


5
    Each Company Entity that is not a Debtor in these Chapter 11 Cases is referred to as a “Non-Debtor
    Affiliate”.


                                                  12
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 13 of 55



reduce overall administrative costs by facilitating intercompany transactions among

Company Entities. The Debtors’ treasury department actively monitors and manages the

Cash Management System on a daily basis, subject to well-defined procedures and controls

for entering, processing, and releasing funds throughout the system or to third parties.

                32.    Cash Pools. The Cash Management System is organized around

two cash pools (the “Cash Pools”) that consolidate cash flows and intercompany

transactions across the Company and streamline the Debtors’ disbursement process.

Debtor Diamond Foreign Asset Company (“DFAC”) and its subsidiaries participate in a

Cash Pool (the “International Cash Pool”) maintained at Debtor Diamond Offshore

International   Limited   (“DOIL”), a wholly-owned          direct subsidiary    of DFAC

(the “International Cash Pool Leader”).        Debtor Diamond Offshore Drilling, Inc.

(“Diamond Offshore”) and its subsidiaries that are not participants in the International Cash

Pool participate in a cash pool (the “US Cash Pool”) maintained at Debtor Diamond

Offshore Finance Company, a wholly-owned direct subsidiary of Diamond Offshore

(the “US Cash Pool Leader” and, together with the International Cash Pool Leader,

the “Cash Pool Leaders”). A schedule listing the Company Entity’s that participate in each

Cash Pool is attached as Exhibit C to the Cash Management Motion.

                33.    Cash Management Agreements and Intercompany Notes. Each

Company Entity (other than the Cash Pool Leaders) participates in either the US or

International Cash Pool, which participation is generally memorialized through a Cash

Management Agreement between the participant and the applicable Cash Pool Leader

(collectively, the “Cash Management Agreements”). The Cash Pool Leaders are party to

a separate Cash Management Agreement with each other, pursuant to which the US Cash




                                             13
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 14 of 55



Pool Leader acts as the Cash Pool Leader and the International Cash Pool Leader is the

Cash Pool participant. The majority of the Cash Management Agreements have been in

place since 2012, are substantially similar, and are described in more detail in the Cash

Management Motion.

               34.     In addition, Debtors Diamond Offshore Services Company, as

lender, and DOIL, as borrower, are party to an Intercompany Loan Agreement and

Promissory Note, dated November 30, 2013 (the “DOSC Intercompany Note”). The

DOSC Intercompany Note has a current outstanding balance of approximately $568

million, which is unsecured and has a stated maturity of November 30, 2022. The Debtors

established the DOSC Intercompany Note to refinance an existing note that had been in

place since 2010, when the original note arose in connection with an internal restructuring

of the organization.   In the ordinary course of business, the Debtors pay interest on the

DOSC Intercompany Note in cash on an annual basis and typically pay down a portion of

the outstanding principal amount each year. Continuing payments under the DOSC

Intercompany Note postpetition preserves valuable tax attributes for the Debtors’ estates

while the Intercompany Protocol (as defined below) will ensure these payments do not

unduly prejudice or benefit either of the applicable Debtors’ estates or their respective

creditors.

               35.     Bank Accounts.       The Cash Management System consists of

approximately 99 Bank Accounts which generally fall into the following categories:

(a) Header Accounts, (b) Concentration Accounts, (c) Collection Accounts, (d) Operating

Accounts, (e) Payroll and Benefit Accounts, and (f) Other Accounts.




                                            14
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 15 of 55



               36.     Bank Fees. The Debtors incur periodic service charges and other

fees in connection with the maintenance of the Cash Management System in the ordinary

course of business (the “Bank Fees”). The Company pays the Banks aggregate Bank Fees

of approximately $20,000 per month. As of the Petition Date, the Debtors estimate that

they owe the Banks approximately $30,000 on account of unpaid Bank Fees that will come

due and payable after the Petition Date.

               37.     Purchase Card Program.          As part of the Cash Management

System, Debtor Diamond Offshore Drilling,           Inc. (the “Purchase Card Borrower”)

maintains a commercial credit card program (the “Purchase Card Program”) with Trust

Bank and Wells Fargo Bank. As further described in the Cash Management Motion, the

Purchase Cards issued by Wells Fargo are used primarily for travel expenses incurred by

the Debtors’ global workforce in the ordinary course of business and are typically issued

to the Debtors’ employees responsible for planning travel. The Debtors do not have

alternative means readily available to pay these expenses directly and it is not expected that

employees would need to cover such business expenses themselves. The Purchase Cards

enable employees to timely incur necessary business expenses and further enable the

Debtors to track such expenses in connection with the Cash Management System.

               38.     The Purchase Cards issued by Trust Bank are used as a method of

payment to approximately 30 vendors. These vendors require payments from the Debtors

to be remitted via credit card. On a weekly basis, the Debtors fund balances to cards

assigned to various vendors scheduled to receive payment for the given week. Subsequent

to the Debtors’ funding of such balances, the applicable vendors are able to draw down on




                                             15
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 16 of 55



their card balance and thereby receive payment for the goods and services provided to the

Debtors.

               39.     Prepetition Modifications to the Cash Management System. The

Debtors made certain modifications to the Cash Management System in the weeks leading

up to the Petition Date as part of their prudent cash management practices and in response

to various requests or requirements from certain Banks and other third-parties (collectively ,

the “Prepetition Modifications”).     The Debtors seek authority to utilize the Cash

Management System as modified by the Prepetition Modifications postpetition.            Each

Prepetition Modification is described below.

               40.     Header Accounts. Many of the Debtors’ Banks, including the

Banks where the Debtors maintain their Concentration Accounts, are also lenders under

the Debtors’ Revolving Credit Facility (an “RCF Lender”). Historically, these accounts

held substantially all of the Debtors’ cash, either directly or through certain Investment

Accounts linked to these accounts.        Shortly before the Petition Date, the Debtors

determined to transfer the cash held in these accounts to Bank Accounts at Banks that are

not RCF Lenders.

               41.     Accordingly, before the Petition Date the Debtors opened three

Header Accounts at Signature Bank (one for the International Cash Pool Leader and two

for the US Cash Pool Leader) and two Header Accounts at Citizens Bank, both of which

are U.S. Trustee authorized depositories and not an RCF Lender, and transferred

substantially all of the Unrestricted Cash held by each Cash Pool Leader to one or more of

their Header Accounts.




                                             16
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 17 of 55



               42.     Postpetition, the Debtors’ will keep substantially      all of the

Unrestricted Cash on deposit in the Header Accounts and transfer cash between the

applicable Header Accounts and Concentration Accounts of each Cash Pool Leader on an

as-needed basis. Because the applicable Cash Pool Leader owns both the applicable

Header Accounts and Concentration Accounts, these transfers do not affect any

intercompany balances among the Company Entities.

               43.     Administrative Expense Account. Prior to the Petition Date, the

Debtors designated one of the Header Accounts at Signature Bank as a dedicated and

segregated account to fund certain administrative expenses during these Chapter 11 Cases,

primarily professionals’ fees (the “Administrative Expense Account”). The Debtors seek

authority to operate the Administrative Expense Account pursuant to the procedures

described in the Cash Management Motion (the “Administrative Expense Procedures”),

which will ensure that the Debtors’ maintain sufficient Unrestricted Cash to fund these

Chapter 11 Cases for the benefit of all stakeholders.

               44.     The Administrative Expense Procedures are intended to perform a

similar function as a customary “carve out” in a cash collateral or debtor-in-possession

financing order. Approval of the Administrative Expense Procedures is in the best interests

of the Debtors’ estates and all parties- in-interest, and ensure that the Debtors maintain

sufficient cash on account to fund the amounts necessary to appropriately administer these

Chapter 11 Cases.

               45.     JPM Cash Collateral Account.           In 2015, Debtor Diamond

Offshore entered into a Continuing Agreement for Standby Letters of Credit with

JPMorgan Chase Bank, N.A (“JPM”) (the “JPM L/C Agreement”). Prior to the Petition




                                             17
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 18 of 55



Date, Diamond Offshore had approximately $2.5 million of unsecured letters of credit

outstanding under that agreement related to certain performance and other bonds related to

the Debtors’ rigs.

               46.       Shortly before the Petition Date, JPM required that the Debtors cash

collateralize the letters of credit outstanding under the JPM L/C Agreement as a condition

to maintaining the letters of credit. Accordingly, Diamond Offshore entered into a Cash

Collateral Agreement with JPM, dated April 18, 2020, pursuant to which Diamond

Offshore agreed to deposit cash collateral into a money market deposit account at JPM to

secure the outstanding obligations to JPM under the JPM L/C Agreement (the “JPM Cash

Collateral Account”).       As of the Petition Date, Diamond Offshore maintained

approximately $2.6 million on deposit in the Cash Collateral Account.

               47.       Pre-Funding of Certain Checks, ACH, and other Transfers.

Shortly before the Petition Date, the Banks that operate certain of the Bank Accounts used

to make cash disbursements required the Debtors to start pre-funding any scheduled

disbursements from those accounts. Prior to instituting this requirement, the Debtors could

schedule disbursements from such accounts regardless of the funds in the applicable Bank

Account, with the amounts necessary to cover such disbursements being swept from the

applicable Concentration Account on an as-needed basis. Postpetition, the Debtors must

ensure the applicable Bank Account has sufficient cash deposits to cover the amount of

any requested disbursements at the time a disbursement request is made. In addition, the

Debtors are no longer able to utilize certain Bank Accounts that historically operated as

zero balance accounts.




                                              18
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 19 of 55



               48.     Ordinary Course Cash Flows. In the ordinary course of business,

substantially all of the Company’s revenue is generated through its global drilling

operations (the “Drilling Contract Revenue”).      As detailed in the Cash Management

Motion, the drilling Contract Revenue is received into one or more Collection Accounts of

certain Debtors and Non-Debtor Affiliates that are party to drilling contracts (each,

an “Operating Entity”). The vast majority of these amounts are then transferred through

the Cash Management System to the Concentration Accounts held by the applicable

Operating Entity’s Cash Pool Leader. Historically, the Debtors would leave these amounts

on deposit in Concentration Accounts or invest the excess Unrestricted Cash in Investment

Accounts linked to the applicable Concentration Account. Postpetition, the Debtors will

sweep excess Unrestricted Cash to the applicable Cash Pool Leader’s Header Account and

will transfer the funds back to the appropriate Concentration Accounts on an as-needed

basis.

               49.     The remaining balance of the Drilling Contract Revenue is received

into specialized Concentration Accounts held by Operating Entities denominated in the

local currency of the jurisdictions where the Operating Entity operates (each a “Local

Disbursement Account”).         These amounts      are typically   related to third-party

reimbursements and other amounts received under an applicable drilling contract in the

local currency of the jurisdiction where a rig is operating. The applicable Operating Entity

then uses those amounts to satisfy local operating expenses and make other disbursements

to fund operations in the ordinary course.

               50.     In addition to the cash received into the Local Disbursement

Accounts, the Debtors fund operations through separate operating groups responsible for




                                             19
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 20 of 55



administering operations in a given region (each, an “Operating Group”). The US Gulf of

Mexico Operating Group’s operating costs are funded directly by the US Cash Pool Leader,

which disbursements are tracked and allocated back to the appropriate Company Entity on

an intercompany basis through the Cash Pool Protocol. The Debtors fund the remaining

Operating Groups and Cost Centers based on cash expense reports (the “Cash Reports”)

submitted to the Debtors’ treasury department by each Operating Group and Cost Center

every seven days.

              51.     The Debtors’ Intercompany Transactions. The Debtors engage

in a variety of intercompany transactions (the “Intercompany Transactions”) in the

ordinary course of business that are monitored and recorded on the Debtors’ books and

records. Substantially all Intercompany Transactions are effectuated and recorded through

the Cash Pools and the Cash Management Agreements pursuant to an established protocol

(the “Cash Pool Protocol”).

              52.     Under the Cash Pool Protocol, each participant in a Cash Pool

maintains an aggregate intercompany balance against the applicable Cash Pool Leader but

not against any other Company Entity (subject to certain de minimis exceptions).       In

addition, the Cash Pool Leaders maintain an aggregate intercompany balance between

themselves subject to their Cash Management Agreement that is adjusted to account for

Intercompany Transactions either directly between the Cash Pool Leaders or between

Company Entities that participate in different Cash Pools.     As detailed in the Cash

Management Motion, as Intercompany Transactions occur in the ordinary course, and are

properly recorded and tracked.




                                           20
    Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 21 of 55



                 53.      Support Services Transactions. The Company engages in several

intercompany transactions related to certain general, corporate, and administrative services

that ensure the efficient operation of their global business (the “Support Services”). These

services are shared on both a centralized and local basis, depending on the nature of the

Support Services and the needs of the Debtors’ business.

                 54.      Substantially all of these services are performed through the

Company’s primary headquarters in Houston, Texas. 6                   The Company records costs

associated with Centralized Support Services to include the costs of the applicable services

together with (a) the payroll costs of the Debtors’ employees that perform these services,

and (b) any related overhead costs incurred by or allocated to the departments in which

these employees work (collectively, the “Centralized Support Services Costs”).                       The

Centralized Support Services Costs are incurred by Debtor Diamond Offshore

Management Company—which                 employs      substantially    all of the Debtors’ U.S.

employees—and totaled approximately $26.1 million for the quarter ended March 31,

2020.

                 55.      In addition to the Centralized Support Services Costs, certain of the

Company’s Operating Groups and cost centers utilize decentralized Support Services

(the “Local Support Services”) in support of ordinary course operations in a particular

region. The Local Support Services allow the Company to efficiently and safely meet local

business requirements outside of the United States and, accordingly, are generally not

duplicative of the Centralized Support Services. Certain Company Entities utilize the



6
    Historically, the Company also received certain administrative and technical support services through
    Loews Corporation pursuant to a services agreement. Such services, and the related services agreement,
    were terminated prior to the Petition Date.


                                                   21
    Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 22 of 55



Local Support Services in support of the Company’s drilling operations. The Debtors

allocate the Local Support Services among the appropriate Operating Entities and Rig

Owners through the Month End Close Process and record the Intercompany Transactions

through the Cash Pool Protocol.

                56.      Ordinary Course Operating Expenses.                     Certain Company

Entities, while important to the Debtors’ overall business, do not generate sufficient cash

flow from operations to fund operating expenses in the ordinary course. Accordingly, the

applicable Cash Pool Leader typically funds these Company Entities and obligations on an

as-needed basis to ensure that the Debtors’ drilling operations remain uninterrupted. These

Intercompany Transactions may involve cash transfers or book entries and are recorded on

the Debtors’ books and records through the Cash Pool Protocol.

                57.      Bareboat Charters.            In the ordinary course of business, it is

common that the Operating Entity that operates the Debtors’ rigs under a particular drilling

contract is not the Rig Owner of the applicable Rig. In such scenarios, the Rig Owner

enters into a bareboat charter with the Operating Entity (each, a “Bareboat Charter”) that

obligates the Operating Entity to pay charter hire to the Rig Owner at an agreed upon rate.

The Debtors currently have nine Bareboat Charters in place in connection with their

existing drilling contracts. Charter hire under the Bareboat Charters is typically settled

each quarter and recorded on the Debtors’ books and records through the Cash Pool

Protocol. 7




7
    As described below, charter hire under Bareboat Charters between Rig Owners and Operating Entities
    in separate Cash Pools is also aggregated at the Cash Pool Leader-level and settled between the Cash
    Pool Leaders in cash on a quarterly basis subject to certain adjustments.


                                                  22
    Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 23 of 55



                58.      Offshore Employees. Certain of the Company’s employees that

work on the Debtors’ rigs are not employed by the Operating Entity that operates the rig

on which the employee works (the “Offshore Employees”). The Company Entity that

employs and pays a particular Offshore Employee charges the applicable Operating Entity

for the Offshore Employee’s services, and those costs are allocated as book entries through

the Cash Pooling Protocol.

                59.      Centralized Insurance Programs.                 The Debtors maintain a

centralized insurance program that allows the Debtors to reduce their aggregate insurance

costs through lower overall premiums. 8           Specifically, Debtor DODI maintains global

insurance policies on behalf of itself and certain of its subsidiaries as named insureds

(the “Insured Subsidiaries”). The insurance premiums are then allocated to the Insured

Subsidiaries depending on the type of insurance and rig-owning status of the applicable

Insured Subsidiary.       Certain insurance premiums are allocated exclusively across

rig-owning entities based on level of activity. Other insurance premiums are allocated

across both rig-owning and non-rig-owning entities.              Finally, certain other insurance

premiums are allocated exclusively to Debtor Diamond Offshore Management Company,

a non-rig owning entity. These allocations are recorded on the Company’s books and

records in accordance with the Cash Pool Protocol.

                60.      In addition, the Debtors are required to post surety bonds or stand-by

letters of credit to support operations in the ordinary course of business. Debtor Diamond




8
    The Debtors insurance programs are described at length in the Debtors’ Emergency Motion for Entry of
    an Order (I) Authorizing Debtors to (A) Continue Prepetition Insurance and Surety Bond Programs,
    (B) Pay All Obligations with Respect Thereto, and (C) Renew, Supplement, and Enter into New
    Insurance Policies; and (II) Granting Related Relief, filed contemporaneously herewith in the
    Chapter 11 Cases.


                                                  23
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 24 of 55



Offshore Company typically provides the funds for both the surety bonds and stand-by

letters of credit. Debtor Diamond Offshore International Limited also funds certain select

stand-by letters of credit. If Diamond Offshore Company posts collateral for the benefit of

an affiliate, the Intercompany Transaction is recorded through the Cash Pool Protocol.

               61.     Intercompany Protocols. The Debtors seek authority to continue

the Intercompany Transactions in the ordinary course of business to preserve the value of

their respective estates for the benefit of all stakeholders.     As described in the Cash

Management Motion, through the Cash Pool Protocol, the Debtors maintain accurate

records of all Intercompany Transactions, including cash transfers, and can ascertain, trace,

and account for all Intercompany Transactions. Accordingly, the Debtors believe that

continuation of the Intercompany Transactions, including Intercompany Transactions with

Non-Debtor Affiliates, is in the best interests of the Debtors’ estates.

               62.     In addition, the Debtors seek authority to implement certain

protocols (the “Intercompany Protocols”) with respect to postpetition Intercompany

Transactions that are settled in cash among Company Entities (each an “Intercompany

Cash Transaction”) to ensure that no Debtor or its creditors are unduly harmed or unjustly

benefit from these transactions while allowing the Debtors to continue funding operations

in the ordinary course of business.       As detailed in the Cash Management Motion,

Intercompany Cash Transactions are tracked and recorded in the Debtors’ books and

records through the Cash Pool Protocol and effectuated through the Cash Management

System.

               63.     The Debtors seek authority to implement the Intercompany Protocol

with respect to the Intercompany Cash Transactions as an equitable and efficient




                                             24
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 25 of 55



mechanism to allow the Debtors to continue operating their business and Cash

Management System in the ordinary course while preserving the intercompany “status

quo” as of the Petition Date to the greatest extent possible under the circumstances.

                 64.    The Intercompany Protocol will ensure the Debtors can continue to

postpetition Intercompany Cash Transactions in the ordinary course of business without

unduly prejudicing any individual Debtor’s estate or creditors.             In addition, all

Intercompany Transactions are an essential component of the Debtors’ global operations

and they are critical to ensure the safe, uninterrupted operation of their rigs. Due to the

sophistication of the Debtors’ treasury department, the Cash Pool Protocol, and the

Intercompany Protocol, the Debtors will be able to closely monitor and record all

Intercompany Transactions while protecting the interests of their respective estates and

creditors. Any interference or disruption with the Intercompany Transactions would cause

material disruption to the Debtors’ business to the detriment of the Debtors’ stakeholders.

                 65.    I believe that the relief requested in the Cash Management Motion

is essential to the Debtors’ business and denial of such relief would severely disrupt, if not

cripple, the Debtors’ business.      For these reasons, the relief requested in the Cash

Management Motion is in the best interests of the Debtors, their creditors and all other

parties-in-interest.

        B.       Debtors’ Emergency Motion for Entry of Interim and Final Orders
                 (I) Authorizing the Payment of Certain Taxes and Fees, and
                 (II) Granting Related Relief (the “Taxes Motion”)

                 66.    Pursuant to the Taxes Motion, the Debtors seek entry of an order

(I) authorizing the Debtors to remit and pay (or use tax credits to offset) Taxes and Fees

(as each is defined herein); and (II) granting related relief.




                                               25
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 26 of 55



                67.     In the ordinary course of business, the Debtors collect and incur

taxes and fees in approximately 30 jurisdictions worldwide related to sales and use,

property, income, customs and inspections,           operations, third-party services, and

employees, including value added tax and similar foreign jurisdiction transaction-based

taxes (all such taxes, collectively, the “Taxes and Fees”). The Debtors pay or remit, as

applicable, Taxes and Fees weekly, monthly, bi-monthly, quarterly, semi-annually ,

annually, or on other terms to the federal government and various state and local

governments and applicable authorities, depending on the nature and incurrence of a

particular Tax or Fee and as required by applicable laws and regulations. From time to

time, the Debtors also receive tax credits for overpayments or refunds in respect of Taxes

or Fees. The Debtors use these credits in the ordinary course of business to offset against

future Taxes or Fees, or have such amounts refunded to the Debtors. The Debtors estimate

that approximately $15,800,000 in Taxes and Fees relating to the prepetition period have

accrued and may become due and owing (or arise in connection with a collateral or bond

posting obligation) in the ordinary course.

                68.     The Debtors’ ability to pay the Taxes and Fees is critical to

maintaining their continued and uninterrupted operations. I believe that any failure to pay

the Taxes and Fees could materially disrupt the Debtors’ business operations. Specifically,

unless the Debtors are permitted to pay the Taxes and Fees in the ordinary course of

business, the Debtors risk Authorities attempting to suspend the Debtors’ operations, file

liens, seek to lift the automatic stay, impose liability on the Debtors’ officers and directors,

or pursue other remedies that could cause material harm to the Debtors’ estates. Moreover,

to the extent that the Debtors are not able to timely pay the prepetition Taxes and Fees,




                                              26
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 27 of 55



they may ultimately be required to pay those amounts with additional interest and penalties.

The Debtors’ failure to pay the prepetition Taxes and Fees as they come due thus may

ultimately increase the amount of priority claims held by the Authorities against the

Debtors’ estates to the detriment of the Debtors’ general unsecured creditors and other

stakeholders.

                69.    I believe that the relief requested in the Taxes Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties-in-interest, and will

enable the Debtors to continue to operate their business in Chapter 11 without disruption.

Accordingly, on behalf of the Debtors, I respectfully submit that the Taxes Motion should

be approved.

       C.       Debtors’ Emergency Motion for the Entry of Interim and Final Orders
                (I) Authorizing the Payment of Claims of Critical Vendors, Shippers,
                Warehousemen, and Certain Other Specified Trade Claimants,
                (II) Confirming Administrative Expense Priority of Outstanding
                Orders, and (III) Granting Related Relief (the “Vendor Motion”)

                70.    Pursuant to the Vendor Motion, the Debtors seek entry of orders

(I) authorizing, but not directing, the payment of claims of critical vendors, shippers,

warehousemen, and certain other specified trade claimants; (II) confirming administrative

expense priority of outstanding orders; and (III) granting related relief as the Court deems

just and proper.

                71.    Overview. The Debtors provide contract drilling services to the

energy industry around the globe with a fleet of 15 offshore drilling rigs, consisting of four

drillships and 11 semisubmersible rigs. In the course of providing these offshore drilling

services, the Debtors operate and maintain highly complex drilling units that conduct

precise underwater operations in remote locations.         These operations are subject to

significant hazards inherent in offshore drilling. In addition, the Debtors’ operations are


                                              27
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 28 of 55



heavily regulated and subject to numerous international, foreign, U.S., state, and local laws

and regulations, including regulations controlling the discharge of materials into the

environment and occupational safety and health standards.

               72.     The Debtors require specialized equipment, materials, chemicals,

and services to safely operate their fleet in accordance with these applicable laws and

regulations. The Debtors procure the requisite parts, equipment, supplies, and services to

maintain their fleet from a variety of vendors. As discussed further below, the Debtors’

vendors and suppliers are integral to the Debtors’ ability to operate.

               73.     The Debtors’ vendors and suppliers are located around the world.

Even minor disruptions in the supply chain could have adverse consequences for the

Debtors, their employees, customers, and the environment. Certain of the Debtors’ vendors

are critical to maintaining a physical workplace that minimizes the potential for

COVID- 19 incidents, which would have a material adverse impact of the value of the

Debtors’ estates.

               74.     Critical Vendors. In the ordinary course of business, the Debtors

incur certain obligations (the “Critical Vendor Claims”) to suppliers of goods and services

used primarily on drilling rigs (the “Critical Vendors”) owned and operated by the Debtors.

The Critical Vendor Claims include amounts to purchase certain supplies that are utilized

on board the Debtors’ rigs, and also includes services provided to maintain the operation

of the rigs. The Debtors require the goods and services provided by the Critical Vendors

to maintain the safety of their fleet and protect the environment.       As detailed in the

Vendor Motion, Critical Vendors include: (a) original equipment manufacturers, (b) Well

Control Equipment providers and servicers, (c) fuel and lubricant suppliers, (d) mooring




                                             28
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 29 of 55



and anchoring services providers, (e) providers of tools, complex hardware, components,

and systems, (f) communications providers, and (g) workforce deployment providers.

                 75.    The disruption of any of the Critical Vendors’ delivery of necessary

goods and services may prevent safe and efficient operation of the Debtors’ fleet and halt

drilling.   Even a temporary disruption of the Debtors’ operations would lead to adverse

consequences, including the loss of revenue from current or future contracts, and may

impede the Debtors’ ability to retain current contracts and bid on and secure new customer

contracts. I believe this is true even in certain situations where a Critical Vendor is party

to a contract with the Debtors, particularly in connection with Well Control Equipment

providers. There is no room for error in maintaining safe operations on the Debtors’ fleet,

and the Debtors cannot risk the safety of their crew pending dispute resolution.

                 76.    Due to the specialized and remote nature of the Debtors’ operations,

some of the Critical Vendors are the sole source of their goods and services or are among

a small number of such suppliers in the world or in those geographic regions in which the

Debtors operate. These Critical Vendors may refrain from supplying goods and services

essential for the day-to-day operations of the Debtors if they are not paid. Moreover,

certain Critical Vendors are reliant upon the Debtors for the continued operation of their

own business; without the Debtors’ payments, several Critical Vendors would have little

or no working capital, and may be forced to cease operations. Accordingly, it is imperative

that the Debtors maintain positive relationships with the suppliers of the goods and services

essential to their operations throughout the course of these Chapter 11 Cases. It is therefore

crucial that the Debtors be allowed to pay Critical Vendors in the ordinary course so as to

avoid the potential disruption to their operations.




                                              29
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 30 of 55



                77.     Statutory Lien Vendors. As detailed in the Vendor Motion, in the

ordinary course of business, the Debtors engage a variety of shippers, warehousemen, and

other trade parties who may have statutory lien rights including: (a) logistics service

providers, freight forwarders, rig movers and towers (“Shippers”), (b) shipyards

(“Warehousemen”), (c) offshore logistics providers (“Offshore Logistics Providers”), and

(d) specialized mechanical maintenance engineering providers (“Other Lien Claimants”

and together with Shippers, Warehousemen, Offshore Logistics Providers, the “Statutory

Lien Vendors”).

                78.     I have been advised that under most state laws, as well as maritime

law, the Statutory Lien Vendors may have a lien on the goods in their possession or under

their control, which lien secures the charges or expenses incurred in connection with the

transportation, storage, or provision of such goods. I further understand that, with respect

to maritime liens, as a general matter of maritime law, almost anything that “touches the

rig” has the right to a potential lien on the rig or the good or product delivered to or used

for the rig. As a result, I believe that certain Statutory Vendors may refuse to deliver or release

the Debtors’ inventory or other goods and materials, as applicable, before their liens and

claims have been satisfied.




                                                30
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 31 of 55



                79.    HSE Suppliers. In the ordinary course of business, the Debtors

incur obligations to suppliers (the “HSE Suppliers”) of goods and services utilized in the

Debtors’ operations, payment of which are necessary to ensure the health, safety,

environmental, and regulatory compliance and integrity of the Debtors’ operations but

which are not Critical Vendor Claims, statutory lien claims, or 503(b)(9) Claims (the “HSE

Claims”).

                80.    The Debtors rely on certain vendors that provide services which

either directly result in the rigs and drillships operating in a safe and compliant manner, or

supplies    such as maritime/navigation      documents, personal protective equipment,

workwear, and tools which allow the crews to execute their duties safely. These vendors

also provide a variety of inspection services, in some cases required to operate the drilling

rigs, or personnel screening, and training programs designed to onboard the workforce,

provide instruction for safe operations or prevent injury for both onshore and offshore

personnel, rig and equipment inspection and certification, and classification services.

                81.    Foreign Vendors and Utilities. The Debtors rely on vendors and

service providers that are not U.S.-based, and who are not familiar with U.S. bankruptcy

law or principles. In addition, in many non-U.S. ports around the world, the Debtors rely

on non-U.S. utility providers for essential utility services such as electricity. Many of these

foreign vendors and utilities (the “Foreign Vendors and Utilities”) do not speak English as

their native language and may not be comfortable with, understand, or feel themselves

bound by, orders of a U.S. bankruptcy court.




                                              31
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 32 of 55



                 82.       I believe that a material risk exists that the Foreign Vendors and

Utilities holding claims against the Debtors (the “Foreign Vendor and Utility Claims”) may

disregard the automatic stay, and engage in conduct that disrupts the Debtors’ operations,

or may simply be confused by the Chapter 11 process, particularly those in countries with

liquidation-oriented insolvency procedures. Notably, Foreign Vendors and Utilities that

believe the automatic stay does not govern their actions may exercise self-help (if permitted

under local law), which could include shutting down the Debtors’ access to essential goods,

services, and utilities.

                 83.       Foreign Vendors and Utilities may also sue the Debtors in a foreign

court to recover prepetition amounts owed to them. If they are successful in obtaining a

judgment against the Debtors, the Foreign Vendors and Utilities may seek to exercise post-

judgment remedies, including seeking to withhold vital supplies and services from the

Debtors. Because the Debtors would have limited, if any, effective and timely recourse

and no practical ability to remedy this situation or, most importantly, the ability to replace

these Foreign Vendors and Utilities (absent payment of amounts sought), their business

could be irreparably harmed by any such action to the detriment of the Debtors’ estates and

creditors.

                 84.       Given the importance the Foreign Vendors and Utilities play in the

Debtors’ global operations, even a temporary disruption in the Debtors’ supply chain would

have a negative effect on the operation of the Debtors’ business. Indeed, the vast majority

of Foreign Vendors and Utilities also satisfy the criteria for consideration as a Critical

Vendor set forth above. Accordingly, the Debtors need the ability to pay the Foreign

Vendor and Utility Claims on an uninterrupted basis.




                                                32
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 33 of 55



                85.     503(b)(9) Claimants. In the ordinary course of their business, the

Debtors received certain goods or materials from various vendors (the “503(b)(9)

Claimants”) within 20 days before the Petition Date. The 503(b)(9) Claimants may not be

Critical Vendors, Statutory Lien Vendors, HSE Suppliers or Foreign Vendors and Utilities.

However, the Debtors believe that their claims are entitled to administrative expense

priority under section 503(b)(9) of the Bankruptcy Code (the “503(b)(9) Claims”).

Moreover, most of the Debtors’ relationships with the 503(b)(9) Claimants are not

governed by long-term contracts. Rather, the Debtors obtain supplies on an order-by-order

basis. As a result, a 503(b)(9) Claimant may refuse to supply new orders without payment

of its prepetition claim, especially claims that would be entitled to administrative expense

claim treatment. The Debtors also believe that certain 503(b)(9) Claimants could reduce

the Debtors’ existing trade credit—or demand payment in cash on delivery, with a negative

impact on the Debtors’ liquidity.

                86.     Payment of Outstanding Purchase Orders. In the ordinary course

of business, the Debtors may have ordered goods prior to the Petition Date that will not be

delivered until after the Petition Date (the “Outstanding Purchase Orders”). To avoid the

risk of becoming general unsecured creditors of the Debtors’ estates with respect to such

goods, certain suppliers may refuse to ship or transport such goods (or may recall such

shipments) with respect to such Outstanding Purchase Orders unless the Debtors issue

substitute purchase orders postpetition.      Receiving delivery of Outstanding Purchase

Orders may be critical to preventing any disruption to the Debtors’ business operations,

and the Debtors request the authority, but not the direction to, pay Outstanding Purchase

Orders as they come due that, in the Debtors’ sole discretion, are critical to their operations.




                                              33
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 34 of 55



                87.     Identification and Payment of Specified Trade Claimants.

A&M worked closely with the Debtors to identify the Specified Trade Claimants that are

subject to the Vendor Motion. Along with management, we considered numerous factors

when identifying whether a particular vendor was a Critical Vendor, Statutory Lien

Vendor, HSE Supplier, Foreign Vendor or Utility, or 503(b)(9) Claimant (collectively,

the “Specified Trade Claimants” and their respectively claims, the “Specified Trade

Claims”).

                88.     These include: (a) whether the vendor is the “sole source” provider

of necessary equipment or among a handful of such providers in the world or in the

particular geographic regions in which the Debtors operate, (b) whether a vendor contract

exists that could be deemed executory allowing the Debtors to compel performance in the

absence of satisfying a prepetition claim, (c) whether the failure to pay prepetition claims

could result in the vendors, both foreign and domestic, refusing to provide essential goods

or services in the future, thereby forcing the Debtors to cease operations or lose time and

money, and (d) whether certain specifications, customization, location, or other relevant

characteristics of the drilling units or ongoing projects prevent the Debtors from obtaining

goods or services from alternative sources without significant burden or expense. Based

on this process, I believe that each of the Specified trade Claimants appropriately qualifies

for the relief requested in the Vendor Motion.

                89.     I believe that the relief requested in the Vendor Motion is essential

to the Debtors’ business and for these reasons, the relief requested in the Cash Management

Motion is in the best interests of the Debtors, their creditors and all other parties-in-interest.

        D.      Debtors’ Emergency Motion for Entry of Interim and Final Orders
                (I) Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries,



                                               34
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 35 of 55




                Other Compensation, and Reimbursable Expenses, and (B) Continue
                Employee Benefits Programs, and (II) Granting Related Relief
                (the “Wages Motion”)

                90.     Pursuant to the Wages Motion, the Debtors seek entry of a final

order (I) authorizing, but not directing, the Debtors to (A) pay prepetition wages, salaries,

other compensation, and reimbursable expenses, and (B) continue employee benefits

programs in the ordinary course of business, including payment of certain prepetition

obligations related thereto; and (II) granting related relief.

                91.     Overview of Employees and Contractors. As of the Petition Date,

the Debtors and their non-Debtor affiliates employ approximately 2,300 workers in 10

countries across the globe, of which 1,617 workers are employees of the Debtors

(the “Employees”), and 683 workers are employees of non-Debtors (the “Non-Debtor

Employees” and together with the Employees, the “Company Employees”). The majority

of the Employees provide services directly related to the Debtor’s drilling operations, while

others perform managerial and administrative functions critical to the administration of

these Chapter 11 Cases and the Debtors’ restructuring.

                92.     The Debtors also supplement their workforce from time to time by

relying on specialized and experienced contractors (collectively, the “Contractors”). The

Contractors are a critical and cost-effective supplement to the efforts of the Debtors’ work

force, and typically provide engineering and IT services or highly-skilled labor on the

drilling rigs. Generally, the Contractors are paid directly by the Debtors.

                93.     The Employees and Contractors are critical to the safe and efficient

operation of the Debtors’ rigs. These individuals provide highly-skilled labor, specialized

services, and other expertise that would be difficult if not impossible to replace on any

reasonable timeline. It is critical to the Debtors’ ability to maximize value for stakeholders


                                               35
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 36 of 55



that they preserve this valuable workforce and obtain authority to continue compensating

these individuals in the ordinary course of business.

               94.        In the majority of cases, the Employees and Contractors rely

exclusively on their compensation and benefits to pay their daily living expenses and to

support their families.     These individuals often travel far from home to perform vital

services in a challenging and dangerous environment. The Employees and Contractors will

be exposed to significant financial hardships if the Debtors are not permitted to pay wages

and salaries, provide employee benefits, and maintain Employee benefit programs in the

ordinary course of business.

               95.        The Debtors seek to minimize the personal financial burden

Employees and Contractors would suffer if prepetition Employee and Contractor-related

obligations are not paid or remitted when due or as expected. The Debtors seek authority

to pay and honor certain prepetition claims and/or continue to honor obligations on a

postpetition basis, as applicable, relating to Employee compensation and benefits. These

include, among other things, wages, salaries, contractor fees, withholding taxes and other

amounts withheld (including garnishments, Employees’ share of insurance premiums,

taxes, and 401(k) contributions and other retirement savings contributions), payroll

processing, reimbursable expenses, director fees, certain noninsider incentive and

recognition   programs, health insurance benefits, health savings accounts, health

reimbursement accounts, life and AD&D insurance, short- and long-term disability

benefits, the workers’ compensation program, business travel insurance, retirement savings

plans, benefit administration services, time-off benefits (including vacation time, unpaid

vacation time, excused work days, holidays and parental leave), non-insider severance




                                             36
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 37 of 55



programs, COBRA benefits, and other benefits the Debtors historically have provided to

Employees and/or Contractors.

               96.      In addition, the Debtors seek authority to continue honoring

Employee compensation and benefits provided to Employees on a postpetition basis in the

ordinary course of business and pay all necessary costs incident to these arrangements. The

Employee compensation and benefits are described in greater detail, including the amounts

that will come due in the interim period and after entry of a final order, in the Wages Motion

and are summarized below.

               97.      Compensation and Compensation-Related Obligations. In the

ordinary course of business, the Debtors pay Employee Wages, PTO Benefits, Third Party

Staffing Obligations,    Employee     Withholding    Obligations,   Employer    Withhold ing

Obligations, and Employer Payroll Taxes.

               98.      Employee Health Benefits and Entitlements.              The Debtors

provide Medical Benefits, Dental Plans, Vision Plans, and HSA/FSA Accounts to

Employees and incur Benefit Administrator Obligations related thereto.

               99.      Employee Insurance Programs. The Debtors provide DLD&A

Employee Insurance Programs, Workers’ Compensation Programs and Jones Act

Coverage for their Employees.

               100.     Employee Retirement Programs. The Debtors provide several

retirement and savings programs to their eligible Employees. These include traditional and

ROTH 401(k) retirement savings plans (the “401(k) Plan”), a similar active retirement

savings plan in the U.K. for U.K.-based Employees (the “U.K. DC Plan” and together with

the 401(k) Plan, the “DC Plans”).




                                             37
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 38 of 55



               101.    Other Employee Benefits and Obligations. The Debtors have

certain additional employee related benefit programs and related obligations.         These

include customary benefits such as (a) Reimbursable Expenses, (b) Expatriate Expenses,

(c) Non-Employee      Director Compensation,      and (d) Employee Lifestyle Benefits.

Employee Lifestyle Benefits include student tuition assistance, healthy lifestyle consulting,

travel insurance and an employee assistance program.

               102.    Reduction in Force Initiative. On April 15, 2020, the Debtors

executed a reduction in force throughout their global operations in the United States and

Brazil. Additionally, consultation procedures concerning potential headcount reductions

were initiated in Australia and the United Kingdom.        In the United States and Brazil

approximately 126 employees were terminated, with the largest number being formerly

employed in the U.S. Following the consultation procedure in Australia, another seven

employees were terminated. Headcount reductions globally across the above-mentioned

locations, in addition to Romania and Singapore, total 135 employees.             The U.K.

consultation procedure is ongoing and will complete by May 15, 2020 at which time it is

possible additional headcount reductions will occur within the U.K. and additional

severance obligations may arise.

               103.    In conjunction with these actions, the Company expects to pay up to

$7.1 million in severance to affected employees, most of which was paid prepetition.

Severance amounts paid to date average approximately $45,000 per individual. In certain

cases, the receipt of the severance was conditional upon signing a release. Additionally ,

61 Contractors had their services discontinued, but were owed no severance. As noted

above, the U.K. consultation procedure remains on-going. The Company has prefunded




                                             38
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 39 of 55



potential U.K. severance obligations of approximately $550,000 to a non-Debtor affiliate,

who will, subject to and following the consultation process, make such payments, if any,

that come due. In the event any severance obligations come due, the Debtors will be liable

for associated Employer Payroll Taxes in the approximate amount of £200,000. As of the

Petition Date, other than with respect to potential U.K. Employer Payroll Taxes, no accrued

and unpaid amounts are owed in connection with the reduction in force initiative.

                104.    I believe that the Employees provide the Debtors with services

necessary to conduct the Debtors’ business, and that absent the payment of the Employee

compensation and benefits owed to the Employees, the Debtors may experience significant

employee turnover and instability at this critical time in these Chapter 11 Cases.

Additionally, a significant portion of the value of the Debtors’ business is tied to their

workforce, which cannot be replaced without significant cost and efforts—which may not

even be possible given the overhang of these Chapter 11 Cases.

                105.    I therefore believe that payment of certain prepetition obligations

with respect to the Employee Compensation and Benefits is a necessary and critical

element of the Debtors’ efforts to preserve value and will give the Debtors the greatest

likelihood to retain the Employees as the Debtors seek to operate their business in these

Chapter 11 Cases. For these reasons, the relief requested in the Wages Motion is in the best

interests of the Debtors, their creditors and all other parties-in-interest.




                                               39
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 40 of 55




        E.      Debtors’ Emergency Motion for Entry of Interim and Final Orders
                (I) Authorizing the Debtors to (A) Continue their Prepetition Insurance
                Coverage and Satisfy Prepetition Obligations Related Thereto, and
                (B) Renew, Supplement, Purchase, or Enter Into New Insurance
                Policies; and (II) Granting Related Relief (the “Insurance Motion”)

                106.    Pursuant to the Insurance Motion, the Debtors seek entry of an order

(I) authorizing the Debtors to (A) continue prepetition insurance and surety bond programs,

and pay obligations related thereto, and (B) renew, supplement and enter into new

insurance coverage or surety bonds in the ordinary course of business on a postpetition

basis; and (II) granting related relief.

                107.    The Insurance Programs. The Debtors maintain a variety of

insurance programs (each, an “Insurance Program”) in the ordinary course of business to

provide appropriate coverage for, among other things, the Debtors’ rigs and drilling

equipment, directors and officers, marine liability, third-party liability, personal injury,

auto liability, commercial property, pollution liability, operator extra expense, war risk

insurance, kidnapping and ransom, crime coverage, employers’ liability coverage, and

fiduciary liability coverage.     In addition to the Global Policies, subsidiary operating

companies, which include Debtors and non-Debtor affiliates, may be required to purchase

additional coverage in the jurisdictions in which they operate.

                108.    Deductibles. Pursuant to the Insurance Policies, the Debtors may

be required to pay various deductible or retention amounts (collectively, “Deductibles”)

depending on the type of claim and insurance policy involved. For example, the Debtors

carry marine liability insurance covering certain legal liabilities, including coverage for

certain personal injury claims, and generally covering liabilities arising out of or relating

to pollution and/or environmental risk.




                                             40
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 41 of 55



               109.   Under these policies, the Debtors’ deductibles for marine liability

coverage related to insurable events arising from named windstorms in the U.S. Gulf of

Mexico are $25.0 million for the first occurrence and vary in amounts ranging between

$25.0 million and, if aggregate claims exceed certain thresholds, up to $100.0 million for

each subsequent occurrence, depending on the nature, severity and frequency of claims that

might arise during the policy year. The Debtors’ deductibles for other marine liability

coverage, including personal injury claims not related to named windstorms in the U.S.

Gulf of Mexico, are $5.0 million for the first occurrence and vary in amounts ranging

between $5.0 million     and, if aggregate claims exceed certain thresholds, up to

$100.0 million for each subsequent occurrence, depending on the nature, severity and

frequency of claims that might arise during the policy year. The Debtors are self-insured

for physical damage to rigs and equipment caused by named windstorms in the U.S. Gulf

of Mexico.

               110.   The Debtors believe that the policy limit for their marine liability

insurance and their Insurance Policies generally are within the range that is customary for

companies of the Debtors’ size in the offshore drilling industry and is appropriate for the

Debtors’ business.

               111.   Surety Bonds and Related Relief. In the ordinary course of

business, the Debtors are required, pursuant to federal, state, and local law, to provide

surety or other performance bonds (collectively, the “Surety Bonds,” and their usage,

the “Surety Bond Program”). The Surety Bond Program generally covers obligations owed

to federal, state, local, and foreign governmental units and other public agencies. The




                                            41
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 42 of 55



obligations    secured by the Surety Bond Program relate to, among other things:

(a) litigations, (b) taxes, and (c) customs fees.

                 112.   Zurich Surety Agreement. Diamond Offshore is party to a

General Indemnity Agreement (the “Indemnity Agreement”), dated as of October 23, 2018,

with Zurich American Insurance Company, Zurich Insurance group and their respective

subsidiaries, affiliates and associated companies (collectively, “Zurich”) pursuant to which

Diamond Offshore indemnifies Zurich for any surety bonds or other guarantees Zurich

issues for Diamond Offshore or any of its subsidiaries (collectively, the “Zurich Surety

Bonds”) in connection with covered claims.          As of the Petition Date, approximately

$18.2 million in Zurich Surety Bonds are outstanding for which Diamond Offshore has

liability    under   the Indemnity    Agreement (collectively,     the “Zurich    Indemnity

Obligations”), $15.4 million of which are posted in connection with the Brazilian Tax

Dispute described below.

                 113.   An ongoing tax dispute in Brazil (the “Brazilian Tax Dispute”)

implicates the Indemnity Agreement and the Zurich Surety Bonds.             At issue is the

deductibility of certain importation and expatriate costs allegedly owed to Brazil by a

non-Debtor affiliate, Brasdril Soc. de Perfuracoes Ltda (“Brasdril”). The Debtors submit

that satisfying the Zurich Indemnity Obligations postpetition is in the best interests of the

Debtors’ estates because the Zurich Surety Bonds are necessary to maintain the Brazilian

Tax Dispute, which, if successful, will avoid up to $90 million of Brasdril’s potential tax

liability.   It is also essential that Brasdril remain in good standing with the Brazilian

authorities given its status as a contract counterparty with Petrobras.




                                              42
    Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 43 of 55



                  114.     The Brazilian       taxing authorities       assert that Brasdril owes

approximately $90 million in unpaid income taxes, an amount which Brasdril is actively

contesting through the appropriate channels in Brazil. To fully prosecute Brasdril’s rights

under Brazilian law, Brasdril, as a contesting party, is required to post a surety bond for

any disputed tax amount that proceeds to the judicial stage of the adjudication process.

Zurich posted the Zurich Surety Bonds, for which Diamond Offshore has corresponding

indemnity obligations, to permit continued adjudication of Brasdril’s disputed tax liability.

I understand that under the Indemnity Agreement, Diamond Offshore must provide Zurich

with collateral in the amount that Zurich determines suffices to fund any liability or loss

that may occur under the applicable insurance policy.

                  115.     Initially, Zurich required Diamond Offshore to provide collateral

equal to 50% of the outstanding amount of the Zurich Surety Bonds, or approximately

$10 million. To satisfy its indemnity obligation, Diamond Offshore obtained a $6 million

letter of credit under its Revolving Credit Facility in January 2020 and was scheduled to

provide an additional letter of credit for the remaining $4 million on or before

May 1, 2020.

                  116.     In the weeks leading up to the Petition Date, however, Zurich

requested that Diamond Offshore collateralize the full outstanding amount of the Zurich

Surety Bonds, or an additional $10 million. 9 Given the timing, Diamond Offshore did not

believe it was practicable to have additional letters of credit issued under the Revolving

Credit Facility, or to obtain other letters of credit from third-party providers. Instead, the



9
    As noted above, the outstanding Zurich Surety Bonds total $18.2 million, for which Zurich is asking the
    Debtors to post $20.9 million in collateral. The difference between the amount of the posted bonds and
    the requested collateral is attributable to foreign exchange rate effects.


                                                    43
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 44 of 55



Debtors and Zurich agreed that Diamond Offshore could provide Zurich with cash

collateral of $14.9 million to maintain the Zurich Surety Bonds until the Debtors obtain a

letter of credit from a third-party provider. If the Debtors obtain an acceptable letter of

credit postpetition, Zurich will return the cash collateral to the Debtors upon its receipt.

               117.    As of the Petition Date, approximately            $20 million   of the

$90 million in disputed tax liability has moved from the administrative to the judicial

adjudicative stage, and the balance is expected to progress to the judicial stage sometime

during the pendency of the Chapter 11 Cases. Accordingly, the Debtors seek the authority

but not the direction to (a) satisfy their obligations under the Indemnity Agreement in the

ordinary course, (b) obtain any necessary letters of credit from third-party providers in the

ordinary course in support of the Zurich Indemnity Obligations, in each case in the Debtors’

sole discretion, and (c) in the Debtors’ sole discretion, obtain an acceptable letter of credit

to replace some or all of the cash collateral posted under the Indemnity Agreement.

               118.    Continuation and renewal of the Insurance Programs and honoring

the Insurance Obligations, as well as entry into new Insurance Policies, is essential to

preserving the value of the Debtors’ business, properties, and assets. Moreover, in many

cases, the coverage provided by the Insurance Policies is required by the regulations, laws,

credit documents, customer contracts, and other arrangements that govern the Debtors’

operations, as well as the Bankruptcy Code and the requirements of the Office of the United

States Trustee for the Southern District of Texas as provided in the Operating Guidelines

and Reporting Requirements for Debtors-in-Possession and Trustees. Accordingly, the

Debtors request authority to maintain the existing Insurance Policies, pay any prepetition




                                              44
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 45 of 55



obligations (if any) related thereto, and to renew, supplement, or enter into new Insurance

Policies in the ordinary course of business on a postpetition basis.

                119.     For these reasons, the relief requested in the Insurance Motion is in

the best interests of the Debtors, their creditors and all other parties-in-interest.

        F.      Debtors’ Emergency Motion for the Entry of an Order Enforcing the
                Protections of Sections 105(A), 362, 365, 525 and 541 of the Bankruptcy
                Code and Granting Related Relief (the “Stay Motion”)

                120.     Pursuant to the Stay Motion, the Debtors seek entry of an order

enforcing the Bankruptcy Code’s automatic stay and other injunctive relief provisions

(the “Bankruptcy Protections”) and granting them such other and further relief as the Court

deems just and proper.

                121.     The Company is a leader in offshore drilling, providing contract

drilling services to the energy industry around the globe with a total fleet of 15 offshore

drilling rigs. As of the Petition Date, the Company has aggregate contract backlog totaling

approximately $1.4 billion, and deploys a fleet of offshore drilling rigs consisting

of 11 semisubmersibles and four ultra-deepwater drillships around the world.

                122.     The Debtors filed these Chapter 11 Cases to preserve their valuable

contract backlog, stabilize operations, and to effect a value-maximizing restructuring to

overcome the challenges currently facing the energy industry in which the Debtors operate.

Critical to the success of this objective is the immediate and effective enforcement of the

Bankruptcy Protections worldwide against all stakeholders, particularly those located

outside the U.S.

                123.     The Company operates in a highly competitive and cyclical industry

that has experienced a sustained period of declining day rates and overall demand for

contract drilling services. The general industry downturn began in 2014 but has worsened


                                               45
      Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 46 of 55



in recent months due to two unprecedented developments: an oil “price war” between

OPEC and Russia and the COVID-19 pandemic. Between January 1, 2020 and April 21,

2020, Brent Crude prices fell by over two-thirds. On April 20, 2020, U.S. West Texas

Intermediate crude oil prices traded with negative prices for the first time in history. The

COVID-19 pandemic has further affected oil markets and created significant operational

challenges, including international and domestic travel restrictions, social distancing

requirements, business restrictions, local “stay at home” orders, and other logistical

hurdles.        These developments significantly impacted global economies and placed

substantial strain on the Company’s operations and the global offshore drilling industry.

                     124.     These developments have also impacted the Company’s customers

and almost all have requested some form of concessions from the Company under their

existing contracts. One customer has recently sought to formally terminate its agreement

with the Company. 10 Accordingly, the Debtors need clear and direct evidence of the

Bankruptcy Protections that they can use to preserve their customer contracts, particularly

with respect to those foreign counter-parties that may believe themselves outside the scope

of its effect.

                     125.     The Debtors seek the relief in the Stay Motion out of an abundance

of caution and to assist them in better informing non-U.S. creditors of the broad protections

offered by the Bankruptcy Code. For the avoidance of doubt, the Debtors do not seek to

expand or enlarge the rights afforded to them under the Bankruptcy Code with the Stay



10
      The Company does not believe that the contract counterparty has a valid or lawful right to terminate the
     drilling contract or that the purported notice of termination that the Company received on April 20, 2020
     is effective. The Debtors remain in discussions to resolve this dispute consensually and commercially. In
     addition, the Debtor party to the contract filed, contemporaneously with the Chapter 11 filing, an adversary
     complaint seeking a determination that the purported termination is invalid and that the drilling contract
     remains in effect.


                                                        46
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 47 of 55



Motion. Instead, the Debtors seek to affirm those rights and believe that an order from this

Court will help guard the Debtors against improper actions taken by, and provide clarity

for, non-U.S. parties-in-interest.

                126.    For these reasons, the relief requested in the Stay Motion is in the

best interests of the Debtors, their creditors and all other parties-in-interest.

        G.      Debtors’ Emergency Motion for Entry of Interim and Final Orders
                Approving Notification and Hearing Procedures for Certain Transfers
                of and Declarations of Worthlessness with Respect to Common Stock
                of Diamond Offshore Drilling, Inc. and Claims Against Debtors
                (the “NOL Motion”)

                127.    Pursuant to the NOL Motion, the Debtors seek entry of interim and

final orders (a) approving the Procedures to protect the potential value of the Debtors’ Tax

Attributes for use in connection with the reorganization of the Debtors, (b) directing that

any purchase, sale, other transfer of Common Stock or Options or declaration of

worthlessness with respect to Common Stock in violation of the Procedures and any

purchase, sale, or other transfer of Claims in violation of the Procedures shall be null and

void ab initio, and (c) granting related relief

                128.    The Debtors believe that, as of the Petition Date, they had federal

NOL carryovers in the amount of approximately $885 million and disallowed business

interest carryforwards of approximately $232 million. These NOLs and certain other Tax

Attributes provide the potential for material future tax savings or other tax structuring

possibilities in these Chapter 11 Cases. The Tax Attributes may be of significant value to

the Debtors and their estates because the Debtors can generally carry forward their Tax

Attributes to offset their future taxable income, thereby reducing their future aggregate tax

obligations. In addition, such Tax Attributes may generally be utilized by the Debtors to

offset any taxable income generated by transactions consummated during these Chapter 11


                                                  47
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 48 of 55



Cases. The value of the Tax Attributes will inure to the benefit of all of the Debtors’

stakeholders.

                129.   To maximize the use of the Tax Attributes and potentially enhance

recoveries for the Debtors’ stakeholders, the Debtors seek limited relief that will enable

them to establish Procedures to closely monitor certain transfers of Common Stock and/or

Options and claims of worthless stock deductions so as to be in a position to act

expeditiously to prevent such transfers or claims of worthless stock deductions, if

necessary, with the purpose of preserving the Tax Attributes.           By establishing and

implementing such Procedures, the Debtors will be in a position to object to transfers of

Common Stock and/or Options and declarations of worthlessness with respect to Common

Stock that could result in an Ownership Change occurring before the effective date of a

Chapter 11 plan or any applicable bankruptcy court order that would threaten their ability

to preserve the value of their Tax Attributes for the benefit of the estates.

                130.   Aside from preserving the value of the Tax Attributes during the

pendency of these cases, it also may be important for the Debtors to take steps to preserve

the value of such Tax Attributes upon the effectiveness of a Chapter 11 plan. It is possible

that pursuant to a Chapter 11 plan the special relief afforded by section 382(l)(5) of the

IRC could be both available and beneficial to the Debtors; the Debtors, in that circumstance

and subject to further factual development and analysis, may seek to qualify for such relief.

Such relief, however, may become unavailable to the Debtors if the trading and

accumulation of certain Claims prior to the effective date of a Chapter 11 plan is left

unrestricted.




                                              48
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 49 of 55



                 131.   I believe that the relief requested in the NOL Motion is essential to

the Debtors’ business and will help preserve valuable tax attributes for the benefit of the

Debtors’ estates and stakeholders. For these reasons, the relief requested in the

NOL Motion is in the best interests of the Debtors, their creditors and all other

parties-in-interest.

        H.       Debtors’ Emergency Motion for Entry of an Order (I) Approving the
                 Debtors’ Proposed Adequate Assurance of Payment for Future Utility
                 Companies, (II) Prohibiting Utility Provider From Altering, Refusing,
                 or Discontinuing Services, (III) Approving the Debtors’ Proposed
                 Procedures for Resolving Additional Assurance Requests, and
                 (IV) Granting Related Relief (the “Utilities Motion”)

                 132.   Pursuant to the Utilities Motion, the Debtors seek entry of an order,

(a) approving the proposed adequate assurance of payment for future utility companies;

(b) prohibiting utility companies from altering, refusing, or discontinuing utility services;

(c) establishing procedures for determining adequate assurance of payment; and

(d) granting related relief.

                 133.   Utility Services and Utility Companies. In connection with the

operation of their business and management of their properties, the Debtors obtain

electricity, natural gas, water and sewage, telephone, internet, cable, and other similar

services (collectively, the “Utility Services”) from several utility companies either directly

or through applicable brokerage or management agreements (collectively, the “Utility

Companies”).

                 134.   Uninterrupted Utility Services are essential to the Debtors’ ongoing

business operations, and hence the overall success of these Chapter 11 Cases. The Debtors’

business operations require them to maintain constant contact and communication with

their offshore rigs and vessels, which requires, among other things, uninterrupted



                                             49
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 50 of 55



electricity and telecommunications        services.    If any Utility Company refuses or

discontinues service, even for a brief period, it could potentially disrupt and jeopardize the

safety of the Debtors’ business operations. Accordingly, it is essential that the Utility

Services continue uninterrupted during these Chapter 11 Cases.

                135.    Proposed Adequate Assurance of Payment. The Debtors intend

to pay all undisputed postpetition charges owed to the Utility Companies in the ordinary

course. Moreover, the Debtors expect their available cash will be more than sufficient to

pay for the Debtors’ postpetition use. To provide the Utility Services with adequate

assurance of payment pursuant to section 366 of the Bankruptcy Code, the Debtors propose

to deposit $48,454.57 (the “Adequate Assurance Deposit”) into a segregated bank account

(the “Adequate Assurance Account”) within 20 days of entry of an Order. The Adequate

Assurance Deposit is equal to approximately one-half of the Debtors’ average monthly cost

of Utility Services, calculated based on the Debtors’ average third-party utility expenses

over the 12-month period ended March 31, 2020. I believe that the Adequate Assurance

Deposit, in conjunction with the Debtors’ cash flow from operations and cash on hand,

demonstrates their ability to pay for future Utility Services in accordance with prepetition

practice (collectively, the “Adequate Assurance”) and constitutes sufficient adequate

assurance to the Utility Companies in full satisfaction of section 366 of the Bankruptcy

Code. The Debtors intend to pay postpetition obligations owed to the Utility Providers in

the ordinary course of business and in a timely manner.

                136.    For these reasons, the relief requested in the Utilities Motion is in

the best interests of the Debtors, their creditors and all other parties-in-interest.




                                               50
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 51 of 55




       I.      Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the
               Debtors to Honor and Incur Obligations Under Customer Contract
               and Customer Programs, and (III) Granting Related Relief
               (the “Customer Programs Motion”)

               137.    Pursuant to the Customer Programs Motion, the Debtors seek entry

of an order (a) authorizing the Debtors to (i) honor and incur obligations under customer

programs, and (ii) obtain new customer programs and (b) granting related relief.

               138.    The Debtors have a substantial and valuable contract backlog. Their

operating revenues therefore depend on maximizing the deployment of their rigs through

drilling contracts and other customer agreements (the “Customer Contracts”). Maintaining

the Existing Customer Contracts, including by executing related extension options, along

with the ability to attract, seek, enter into, and secure new Customer Contracts

(“New Customer Contracts”) at competitive day rates is critical to the Debtors’ success and

viability. In the ordinary course of business, the Debtors incur obligations under Customer

Contracts and in connection with bidding for and entering into New Customer Contracts,

as described below (such obligations, collectively the “Customer Programs”).

               139.    Each Customer Contract governs the terms under which the

Customers receive drilling services from a Debtor. In exchange, the Customers pay the

Debtors daily revenue known as the “day rate.” “Day rate” payments may fluctuate based

on several factors, including the actual performance of the Debtors’ rigs, and may be

amended from time to time in conjunction with other contractual amendments such as term

extensions (the “Payment Adjustments”).

               140.    The Debtors also procure equipment or services in connection with

the operation of the rigs (the “Operating Costs”) to discharge their obligations under their

Customer Contracts. The Operating Costs are a necessary component of ordinary rig



                                            51
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 52 of 55



operations and critical for the continued performance of the Customer Contracts. There

are instances whereby a Customer Contract requires a specific vendor to be used and/or

requires the vendor to perform certain services. In connection with the Operating Costs,

as well as with other expenses under Customer Contracts, including agreed-upon capital

improvements,    there are costs associated with deploying          the drilling   rigs to

Customer-specified well sites, as well as other Customer-specific agreements that require

significant capital outlay (collectively, the “Customer-Specific Expenses”). Some of the

Customer Contracts require the Customer to prepay the Debtors for some or all of the

Customer-Specific Expenses (the “Customer Prepayments”). Accordingly, in the ordinary

course of the Debtors’ business, the Debtors may occasionally be obligated to perform a

variety of services for Customers for which they have already received payment from

Customers.

                141.   From time to time, in the ordinary course of business, the Debtors

must provide certain Customers with security or credit enhancement to support their

Customer Contracts, including       bank guarantees and indemnification         obligations

(collectively, the “Security Obligations”).   The Debtors also occasionally provide bid

bonds, letters of credit, or other collateral in the ordinary course of business (“Bid

Collateral”) as part of the bidding process for New Customer Contracts. Other Customer

Contracts permit the Customer to seek additional performance security, such as letters of

credit or cash deposits (“Additional Assurance”).

                142.   Maintaining the goodwill of their customers is critical to the

Debtors’ ongoing operations in these Chapter 11 Cases, and is necessary to maximize value

for the benefit of all of the Debtors’ stakeholders. For these reasons, the relief requested




                                              52
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 53 of 55



in the Customer Programs Motion is in the best interests of the Debtors, their creditors and

all other parties-in-interest.

        J.       Debtors’ Emergency Application for (I) Appointment of Prime Clerk
                 as Noticing and Balloting Agent, and (II) Granting Related Relief
                 (the “Noticing and Balloting Agent Application”)

                 143.    Pursuant to the Noticing and Balloting Agent Application, the

Debtors seek entry of an order appointing Prime Clerk as Claims and Noticing Agent in

the Debtors’ Chapter 11 Cases. Specifically, the Debtors request entry of an order

appointing Prime Clerk as the Debtors’ Claims and Noticing Agent to, among other tasks,

(a) serve as the noticing agent to mail notices to the estates’ creditors, equity security

holders, and other parties-in-interest,     (b) provide computerized claims, objection,

solicitation, and balloting database services, and (c) provide expertise, consultation, and

assistance in claim and ballot processing and other administrative services with respect to

the Debtors’ bankruptcy cases, pursuant to the provisions of the engagement agreement,

dated April 9, 2020 (the “Engagement Agreement”).

                 144.    The Debtors’ selection of Prime Clerk to act as the Noticing and

Balloting Agent is appropriate under the circumstances and in the best interest of the

estates. Moreover, the Debtors submit, based on all engagement proposals obtained and

reviewed, that Prime Clerk’s rates are competitive and reasonable given Prime Clerk’s

quality of services and expertise.

                 145.    The Debtors anticipate that there will be thousands of persons and

entities to be noticed in these Chapter 11 Cases. In light of the number of parties-in-interest

and the complexity of the Debtors’ business, the Debtors submit that the appointment of a

noticing and balloting agent will provide the most effective and efficient means of, and

relieve the Debtors and/or the Clerk’s office of the administrative burden of, noticing as


                                              53
  Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 54 of 55



well as soliciting and balloting votes. Accordingly, this is in the best interests of both the

Debtors’ estates and their creditors.

               146.    For these reasons, the relief requested in the Noticing and Balloting

Agent Application is appropriate under the circumstances.


                      [Remainder of Page Intentionally Left Blank]




                                             54
   Case 20-32307 Document 16 Filed in TXSB on 04/26/20 Page 55 of 55



              Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing statements are true and correct to the best of my knowledge, information ,

and belief.

 April 26, 2020                             /s/ Nicholas Grossi
                                            Nicholas Grossi
                                            Alvarez & Marsal North America, LLC
                                            Managing Director




                                          55
